In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00426-CV


          IN THE MATTER OF THE MARRIAGE OF JEFF DAVIS RAMPLEY
                        AND LAURA ANN RAMPLEY

                          On Appeal from the 110th District Court
                                   Briscoe County, Texas
                Trial Court No. 3462, Honorable William P. Smith, Presiding

                                  November 16, 2016

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       J.D.R. (father), acting pro se, appealed from a final divorce decree. His sole

issue concerns the absence from the decree of a provision restricting his ex-wife (L.A.R.

or mother) from removing the children of the marriage further than 100 miles from

Silverton, Texas. Both parents were designated joint managing conservators, while

mother was granted authority to designate the children’s primary residence without

geographic limitation. Mother eventually obtained a new job and moved from Silverton

to the Fort Worth area. The children went with her. Father asks us to modify the

divorce decree by restricting their residence to within 100 miles of Silverton. We affirm

for the following reasons.
       First, father tendered his initial appellant’s brief to this court on June 20, 2016.

On June 22, 2016 we notified him via letter that the document “[did] not comply with the

briefing requirements of Texas Rule of Appellate Procedure 38.1 as it [did] not contain

references to the appellate record or citations to legal authorities. See TEX. R. APP. P.

38.1(g), (i).” So too was he informed that his “[f]ailure to file a corrected brief . . . will

result in submission of Appellant’s noncompliant brief . . . and may result in waiver of

Appellant’s arguments.”

       Within several weeks, father tendered another appellant’s brief. It consisted of a

general narrative of his complaints and again lacked references to any applicable legal

authority. Nor did it contain citations to the appellate record, save for one general

allusion to “. . . the Reporter Records Volume 1 through 3 cause no. 3462 . . . .”

Volumes 1 through 3 constitute the entire Reporter’s Record.

       Needless to say, pro se litigants are obligated to comply with the Texas Rules of

Appellate Procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex.

1978); Shelley v. Colorado Bd. Gov., No. 07-15-00410-CV, 2016 Tex. App. LEXIS 7688,

at *2 n.2 (Tex. App.—Amarillo July 19, 2016, no pet.) (mem. op.). If this were not so

then they would be afforded unfair advantage.         Mansfield State Bank v. Cohn, 573
S.W.2d at 184-85. Furthermore, one of those rules requires an appellant to include

within his brief appropriate citations to the record and legal authority. TEX. R. APP. P.

38.1(i). Failing to comply with that directive results in the waiver of the issue urged.

Shelley v. Colorado Bd. Gov., 2016 Tex. App. LEXIS 7688, at *1-2.

       Because father’s brief lacks reference to legal authority it fails to comply with

Texas Rule of Appellate Procedure 38.1(i). A general citation to the entire reporter’s



                                              2
record fails to do so as well. The latter is nothing more than imposing upon us the task

of searching for evidence to support the position urged; the duty to do that falls upon the

appellant, as opposed to the reviewing court. See Daniel v. Webb, 110 S.W.3d 708,

710 (Tex. App.—Amarillo 2003, no pet.) (recognizing, among other things, that a

reviewing court has no duty to search the appellate record for evidence supporting

issues and that the duty to find and cite the appellate court to pertinent evidence falls

upon the appellant).    Consequently, father did not correct the defects to which we

previously alluded and, therefore, waived the argument he now posits.

       Second, even if we were to ignore the requirements of Rule 38.1(i), we would

have to overrule his complaint. This is so because of the pertinent standard of review,

i.e. abused discretion, In the Interest of R.A.W., No. 07-13-00316-CV, 2015 Tex. App.

LEXIS 3039, at *3 (Tex. App.—Amarillo March 27, 2015, no pet.) (mem. op.) (stating

that decisions regarding possession and custody are reviewed under the standard of

abused discretion), and the limitations it imposes upon us. Under that standard, we are

not free to simply substitute our decision for that of the trial court.      See id. at *3-4

(stating that “[a]s long as some evidence of a substantive and probative character exists

to support the trial court’s judgment, an appellate court will not substitute its judgment

for that of the trial court.”). Rather, it must be affirmed so long as it is not arbitrary and

otherwise comports with controlling rules and principles. Id. at *3. That we may wish to

interpret the record in a different manner to reach a different result matters not. If the

trial court’s decision falls within the realm of a legitimate exercise of discretion, we must

defer to it. And, the decision here falls within such a realm.




                                              3
       Next, a trial court need not specify a geographic limitation in a possession or

custody order. TEX. FAM. CODE ANN. § 153.134(b)(1) (West 2014) (stating that the court

may “specify that the conservator may determine the child’s primary residence without

regard to geographic location”). Whether to do that or not depends upon the best

interests of the child. See id. § 153.002 (West 2014) (stating that “[t]he best interest of

the child shall always be the primary consideration of the court in determining the issues

of conservatorship and possession and access to the child.”). Furthermore, evidence

that 1) the children have access to better schools due to the move to Fort Worth, 2)

mother is able to financially support the children in ways she could not if required to

remain in Silverton, 3) mother has increased wages in Fort Worth, 4) the children enjoy

improved access to mother due to the hours of her new job, 5) the children are able to

maintain a viable relationship with father and paternal grandparents despite the travel

involved, 6) the children enjoy greater access to their maternal grandmother, and 7)

father has engaged in aggressive physical behavior against mother prevents us from

concluding that the trial court abused its discretion in refusing to restrict the children’s

residence to Silverton or within 100 miles of same.

       No doubt the children will experience some loss arising from change and the

increased distance from their father. No doubt there are beneficial experiences that

children may gain from living in rural as opposed to urban areas. But we cannot simply

reweigh the evidence and substitute our personal decision on what is best for the

children for that of the trial court. Consequently, we overrule the sole issue before us

and affirm the decree of divorce.

                                                               Per Curiam



                                             4